DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Allowable Subject Matter
Claims 2, 4, 7-10, 17-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Beaurepaire (US Publication Number 2020/0162836 A1) teaches to present privacy-respectful and personalized location-based comments based on passenger context and vehicle proximity to the location. The approach involves identifying a user, a location, and/or a context of a vehicle. The approach also involves determining a privacy level set by the user and/or associated with the context. The approach further involves generating a personalized comment related to the location based on the privacy level, wherein the personalized comment includes privacy-sensitive data associated with the user. The approach further involves triggering a presentation of the personalized comment in a user interface of the vehicle and/or a device based on a proximity of the vehicle to the location.
However, the closest prior art of record does not disclose “a processor including hardware, the processor being configured to perform switching control on an operation of a function that is included in a wearable device to be worn by a user and that acquires information on privacy, based on an occupancy state indicating a relative positional relation between a vehicle and the user, wherein the processor is further configured to determine whether a distance between the driver-assistance device and the wearable device is equal to or greater than a predetermined value, when determining that the distance is equal to or greater than the predetermined value, determine that the user is outside the vehicle and stop the function, and when determining that the distance is less than the predetermined value, determine that the user is in the vehicle and start the function” (in combination with the other claimed limitations and/or features), as claimed in independent claims 2, 4 and 7.
Dependent claims 8-10 are allowable as they depend from an allowable base independent claim 2.
Dependent claims 17-19 are allowable as they depend from an allowable base independent claim 4.
Dependent claims 20-22 are allowable as they depend from an allowable base independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674